Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on March 31, 2020; October 2, 2020; May 18, 2021 and October 11, 2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-11, 13, 16-17 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. 2018/0054860) (new cited).
Regarding claims 1, 10 and 17, Kim et al. discloses a cooking appliance door for cooking appliance and method for manufacturing door of cooking appliance comprising: a housing (body 10) having a door (100) to form a cooking cavity (20), wherein the door includes an interior face (via 111) arranged to face towards the cooking cavity (20) and an exterior face (via 110, Fig. 3) arranged to face away from the cooking cavity; and the door (100) comprising a conductive mesh layer (130) and one or more glass layers (150); a frame (120) having an outer periphery and a choke groove (127) extending along the outer periphery, wherein the frame (120) supports the conductive mesh layer (130) and the one or more glass layer (150), and wherein the conductive mesh layer (130) is electrically grounded to the frame (120) (Fig. 1-2, 5, 10B, 11B and 12B; Par. 47-50, 72-778 and 87-89).  (Note: Since the door frame 120 contacting the conductive mesh layer 130, and the door is contacted to the body or the chassis, therefore, the conductive mesh layer  is electrically grounded to the frame)
Regarding claims 2, 16 and 21, Kim et al. discloses the door (100) includes one or more conductive engagements (122/124/125 or 122/124/126 or 122/124/128) between the frame (120) and the conductive mesh layer (130), wherein the one or more conductive engagements includes at least one of a conductive glass sealant, a conductive gasket, a conductive tape, and/or a mechanical fastener (fixing member 140 or 122/126 or 122/128) electrically grounding the frame (120) to the conductive mesh layer (130) (Fig. 10A-10B; Par. 78-86).
Regarding claims 3 and 4, Kim et al. discloses the mechanical fastener (fixing member 140), wherein the mechanical fastener (140) is a metal clip, wherein the metal clip is a spring clip (Fig. 10A, 11A and 12A; Par. 78-79, 120-122, 125126 and 128-129).
Regarding claim 8, Kim et a. discloses the frame (120) is molded to the conductive mesh layer (130) and one or more glass layers (150) (Par. 67).
Regarding claims 11, 13 and 19, Kim et al. discloses the one or more glass layers (150) include an inner glass layer (150) and an outer glass layer (second screen; Par. 89), wherein the conductive mesh layer (130) is layered between the inner glass layer and outer glass layer (Fig. 5; Par. 87-89).
Regarding claim 20, Kim et al. discloses the one or more glass layers (150 and second screen; Par. 89) includes a single glass layer (150), wherein the conductive mesh layer (130) is layered on at least one of an interior facing side and an exterior facing side of the single glass layer (Fig. 5; Par. 87-89).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2018/0054860) in view of Bakanowski et al. (US Pub. 2004/0245246) (new cited).
Regarding claim 5, Kim et al. discloses substantially all features of the claimed invention as set forth above including the conductive mesh layer (130) except the conductive gasket.  Bakanowski et al. discloses the conductive gasket (220) between the frame and the conductive mesh layer (218) (Fig. 10; Par. 40-41).  It would have been obvious to one of ordinary s\kill in the art before the effective filing date of the claimed invention to utilize in Kim et al., the conductive gasket, as taught by Bakanowski et al., for the purpose of preventing leakage of microwave energy.
Claim(s) 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2018/0054860) in view of Kim et al. (US Pub. 2017/0245680) (hereafter Kim5680) (new cited).
Regarding claims 6-7 and 12, Kim et al. discloses substantially all features of the claimed invention as set forth above including the conductive mesh layer (130) except the conductive tape, wherein the conductive tape surrounds an outer edge/engages an outer edge of the conductive mesh layer and one or more glass layer.  Kim5680 discloses the conductive tape (70), wherein the conductive tape (70 surrounds an outer edge/engages an outer edge of the conductive mesh layer (50) and one or more glass layer (34) (Fig. 3-4; Par. 89-90).  It would have been obvious to one of ordinary s\kill in the art before the effective filing date of the claimed invention to utilize in Kim et al., the conductive tape, wherein the conductive tape surrounds an outer edge/engages an outer edge of the conductive mesh layer and one or more glass layer, as taught by Kim5680, for the purpose of adhering the door frame to the shielding plate/conductive mesh layer and the glass layer. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2018/0054860) in view of Kim (US Pub. 2005/0067412) (new cited).
Regarding claim 9, Kim et al. discloses substantially all features of the claimed invention as set forth above including at least a portion of the choke groove (127), conductive mesh layer (130) and the one or more glass layer (150) (Fig. 5, 10A, 11A and 12A) except at least a portion of the choke groove is made of the conductive mesh layer and the one or more glass layers.  Kim discloses at least a portion of the choke groove (72) is made of the conductive mesh layer (70/73) and the one or more glass layers (61) (Fig. 2-4).  It would have been obvious to one of ordinary s\kill in the art before the effective filing date of the claimed invention to utilize in Kim et al., at least a portion of the choke groove is made of the conductive mesh layer and the one or more glass layers, as taught by Kim, for the purpose of preventing high-frequency electromagnetic waves from the narrow space between the door and the housing 10 be emitted.
Claim(s) 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2018/0054860).
Regarding claims 14-15 and 18, Kim et al. discloses substantially all features of the claimed invention as set forth above including the conductive mesh layer (130) except the conductive mesh layer allows at least 80% optical transmittance into the cavity, includes an EMI shielding effectiveness about 30dB to about 70dB while maintaining optical transmittance of about 88% to about 99%.  However, Kim et al. discloses the conductive mesh layer or the shielding member (130) have a microwave leakage of 0.2 mW per square centimeter; the diameter or the wire (136) has a diameter 0f 0.1 mm to 0.14 mm; the shielding member (130) has an aperture ratio of 55% or more (Par. 93-98).  Therefore, it would have been obvious to one of ordinary s\kill in the art before the effective filing date of the claimed invention to utilize in Kim et al., the conductive mesh layer allows at least 80% optical transmittance into the cavity, includes an EMI shielding effectiveness about 30dB to about 70dB while maintaining optical transmittance of about 88% to about 99%, for the purpose of ensuring the safety for the user can have a closer look at the inside of the cooking chamber. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/28.2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761